Title: To Thomas Jefferson from Daniel L. Hylton, 19 February 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Virga. Feby. 19. 1792
          
          I had written 12th. Inst. acquainting you I had agreeable to request hir’d Joseph and wd. send him on after he had made a collection of the few debts he had out here. He now takes the stage for Philadelphia and to defray his expences have advanc’d him £4–19. which expect will be sufficient to carry him on with you. The same amt. will be oblige to you to transmit my daughter Hetty at Eliz town in a bank note, as also to forward the inclos’d by the first safe conveyance which youll oblige Yours with Sincerity,
          
            Danl. L. Hylton
          
          
            P.S. Yr. two Hhds. tobo. shall be sent by the first opportunity.
          
        